Citation Nr: 1427553	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-00 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for shortening of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1978 to September 1979.  

This case comes before the Board of Veterans Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran did not request a Board hearing.

A November 2009 VA treatment note shows that the Veteran reported numbness of his feet and was diagnosed with peripheral neuropathy.  Furthermore, in his December 2010 substantive appeal, the Veteran asserted he experiences a left leg disability other than shortening of the left leg secondary to his service-connected low back disability.  The issues of entitlement to a rating in excess of 40 percent for his service-connected low back disability and service connection for a left leg disability (other than shortening of the left leg) secondary to the service-connected back disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's shortening of the left lower extremity has not been shown to be manifested by a shortness measuring at least between 1 and 1/4 inches (3.2 cms to 5.1 cms).


CONCLUSION OF LAW

The criteria for a compensable rating for shortening of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Code 5275 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
 
After reviewing the claims folder, the Board finds that the Veteran has been notified of the applicable laws and regulations that set forth the necessary criteria for the benefits currently sought.  In an October 2009 letter, the claimant was informed of the information and evidence necessary to warrant entitlement to an increased rating for his service-connected shortening of the left lower extremity.  Moreover, in the letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a claim for an increased rating, the VCAA requires notice of the type of evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).
The October 2009 letter complied with these notice requirements.

The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").
 
Regarding VA's duty to assist, the Veteran's VA treatment records have been secured.  In connection with this claim, a VA examination was performed in November 2009.  The Board notes that the examiner indicated that the Veteran's claims file was not available for review during the examination, but that he did review the Veteran's medical records.  Regarding review of the claims file, the United States Court of Appeals for Veterans Claims (Court) in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  A review of the Veteran's claims file, while desirable, was not necessary to the successful evaluation of the Veteran's claim in this case because the measurement of the Veteran's lower extremities is a scientific test that would not be affected by a review of the claims file.  In a May 2012 statement, the Veteran's representative also indicated the November 2009 examination was out of date, but the Veteran has not indicated his disability has increased in severity since the examination.  Rather, his assertions were that the evaluation assigned does not sufficiently represent the severity of the service-connected disability, which is not indicative of an allegation that the disability has worsened since it was last examined.  Therefore the Board finds it does not need to remand the claim for a new examination.  The Board finds that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
Legal Criteria, Factual Background, and Analysis

The Veteran seeks an increased disability rating for his service-connected shortening of the left lower extremity.  

The RO has rated the Veteran's service-connected shortening of the left lower extremity under the provisions of Diagnostic Code 5275 during the period on appeal. 

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Initially, it should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  In this case, VA must review the evidence of record from October 2008 to determine if there was an ascertainable increase in the severity of the Veteran's shortening of the left lower extremity.  

Shortening of the lower extremity is rated under 38 C.F.R. § 4.71a, Code 5275 (shortening of the bones of the lower extremity).  Shortening of 1 and 1/4 to 2 inches (3.2 cms. to 5.1 cms.) warrants a 10 percent rating; of 2 to 2 and 1/2 inches (5.1 cms. to 6.4 cms.) a 20 percent rating; of 2 and 1/2 to 3 inches (6.4 cms. to 7.6 cms.) a 30 percent rating; of 3 to 3 and 1/2 inches (7.6 cms. to 8.9 cms.) a 40 percent rating; of 3 and 1/2 to 4 inches (8.9 cms. to 10.2 cms.) a 50 percent rating; and over 4 inches (10.2 cms.) a 60 percent rating.  These ratings are not to be combined with other ratings for fracture or faulty union in the same extremity. 

Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system).  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In letters received in October 2009, acquaintances of the Veteran indicated his back and leg disabilities caused him pain and limited his mobility.  The acquaintances noted he walked with a limp and used assistive devices while ambulating.  It was also reported that the Veteran indicated back and leg pain disrupted his sleep.

VA treatment records show the Veteran has regularly reported left leg pain.

A July 2009 primary care note indicates he reported bilateral hip pain and stiffness.  He described the pain as sharp and said it occurs while he's standing and lying down.  

An August 2009 orthopedic note shows the Veteran reported bilateral hip pain and left foot pain and numbness.  He stated that he used a cane because of low back pain that radiated down his left leg.  

In an October 2009 letter, the Veteran's VA treating physician indicated that the Veteran "has problems" with his back, hips, and legs.  The physician noted that he could not stand for more than an hour without taking a break.

An October 2009 primary care note shows the Veteran reported severe left leg pain.  He reported being unable to stand for his entire work shift because of his back disability and left leg shortness.  He also indicated he was unable to lift weight at work.  He also had difficulty bending over.  The physician indicated his back disability and body weight restricted his trunk movements.  A nursing note indicated that his leg pain was worsening.  

He was afforded a VA examination in November 2009.  He reported left leg pain and that he used a cane for assistance while walking.  The examiner noted he had a 1/2 inch heel lift in his shoe.  His right leg measured 94 centimeters long (41 inches), and the left measured 93 centimeters (40.5 inches).  The Veteran indicated he could stand from three to eight hours with short rest periods and could only walk between a quarter of a mile and one mile at a time.  He reported missing a week of work during the year prior to the examination because of general illness and difficulties with his low back and leg problems.  The examiner noted his left leg length discrepancy and accompanying pain had a significant impact on his occupation.  His shortening of the left lower extremity also affected his ability walk and stand for prolonged periods of time.  

In his December 2010 substantive appeal, the Veteran asserted his left leg measures as much as 3 inches shorter than the right at times when his back spasms and draws his left leg up, resulting in severe pain and a limp. 

The medical evidence does not show a left leg length discrepancy of from 1 and 1/4 to 2 inches (3.2 cms to 5.1 cms) as required for a higher, 10 percent rating.  As noted above, the Veteran's left leg has been measured as 1 centimeter shorter than his right leg.  Absent evidence of shortening of the left leg from 1 and 1/4 to 2 inches (3.2 cms to 5.1 cms), a compensable rating is not warranted under Diagnostic Code 5275.  As the requirements for a compensable rating under Diagnostic Code 5275 are not met, a noncompensable (0 percent) rating is proper pursuant to 38 C.F.R. § 4.31. 

The Board has considered the Veteran's assertions that his shortness of the left lower extremity was more severe than reported after the November 2009 VA examination, including that he experienced spasms that caused his left leg to shorten as much as 3 inches.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise or credentials needed to render a competent opinion as to the severity of his disability.  The Veteran is competent to testify as to symptoms he experiences, including left leg pain and a limitation of function.  However, as a layperson, he is not competent to establish the level of his shortening of his left lower extremity by his own opinions.  As is noted above, the rating of shortening of the lower extremity involves the application of the rating schedule to specific measurements, which here result in a noncompensable rating.   

The Veteran has also stated that leg-length discrepancy and left leg pain make it difficult for him to walk and stand for prolonged periods of time.  Additionally, during the November 2009 examination, he reported his shortening of the left lower extremity and service-connected low back disability, along with general illness, caused him to miss one week of work during the year prior to the examination.  The Veteran's acquaintances also reported that his left leg and low back disabilities limited his function.  As noted, the Veteran is competent to testify as to the symptoms he experiences.  Furthermore, his lay acquaintances are competent to report describe their observations of the Veteran.  Here, however, the Veteran has been separately compensated for his low back disability based on the resulting functional loss.  Thus, to assign a separate and/or higher rating based upon the same functional loss for the shortening of the left lower extremity would be pyramiding.  See 38 C.F.R. § 4.14. 

As the preponderance of the evidence is against a compensable rating for a left leg length discrepancy, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular and Rice Considerations

The Board recognizes that the claimant and the record may be understood to suggest impact of the Veteran's service-connected shortening of his left lower extremity on his work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) .

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Veteran has reported experiencing left leg pain that interferes with his ability to walk and stand for prolonged periods of time.  His acquaintances indicated he reported his left leg pain interrupted his sleep.  The Veteran's primary symptoms are reflective of the type and degree of the symptoms listed within the criteria for musculoskeletal disabilities, as discussed above.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss (which encompass all symptoms and impairment shown in the instant case).  In short, the rating criteria not only contemplate his symptoms, but the severity of his disability.  For these reasons, the Board finds a referral for extraschedular consideration is not warranted.

The Board has further considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has asserted that his shortness of the left lower extremity has affected his employment, but he has not claimed it has made him unemployable.  As such, a claim for a TDIU is not raised by the evidence of record and need not be addressed at this time.


ORDER

A compensable rating for shortening of the left lower extremity is denied



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


